Citation Nr: 0307029	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  94-43 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 for a 
service-connected bilateral weak foot disability.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to January 
1946.

This appeal initially arose from a July 1994 rating decision 
in which the RO continued the evaluation of the veteran's 
service-connected disability at 10 percent.  The Board of 
Veterans' Appeals (Board/BVA) remanded the case to the RO 
in May 1996 and April 1997 for further development and 
consideration.

After receiving the case back from the RO, the Board issued a 
decision in June 2000 concluding that, although an increased 
evaluation for the bilateral weak foot disability was not 
warranted under the schedular criteria, the veteran 
nonetheless also had submitted a claim on an extra-schedular 
basis requiring additional action by the RO under the 
provisions of 38 C.F.R. § 3.321(b), prior to appellate 
review.  This action since has been completed.


FINDINGS OF FACT

1.  All identified relevant information or evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  There is no evidence of frequent periods of 
hospitalization or marked interference with employment due to 
the service-connected bilateral weak foot disability.  

3.  The veteran's service-connected bilateral weak foot 
disability does not present such an exceptional or unusual 
disability picture as to render impracticable the application 
of the regular schedular standards.



CONCLUSION OF LAW

The circumstances of this case are not such that it should be 
referred for 
extra-schedular consideration.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See, too, Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

With respect to the VCAA requirements pertaining to the 
preliminary notification and duty to assist, the Board finds 
that the RO duly apprised the veteran of the reasons for not 
allowing his claim in the May 2002 Supplemental Statement of 
the Case (SSOC).  The RO also sent him numerous 
communications, and further discussed these requirements when 
providing him the information requested in the Board's June 
2000 remand, in letters dated June and July 2000, and January 
2002.  

The January 2002 letter, in particular, specifically informed 
the veteran which records it was his responsibility to 
obtain, and which records VA would get for him.  It also 
informed him what information he needed to provide so that 
the RO could conduct a successful search.  So the 
requirements of 38 U.S.C.A. §§  5103, 5103A and 
38 C.F.R. § 3.159(b) have been met.  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The RO also informed the veteran of the required evidence 
necessary to substantiate his claim, and that he was 
responsible for submitting it.  The RO also indicated he 
could call if he had any additional questions.  And the RO 
outlined the assistance that VA would provide.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
therefore concludes that all duties to notify and assist have 
been satisfied.  The veteran also will not be prejudiced by 
the Board considering his claim in light of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Lastly, the Board notes that the RO repeatedly notified the 
veteran of the requirements necessary for his claim to be 
successful, and that they would require his input in order to 
assist him.  However, the veteran did not respond to the RO's 
efforts.  While VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  In this 
case, the Board finds that, as VA has done everything 
reasonably possible to assist the veteran, further 
development is not required.

II.  Factual Background

The veteran's service medical records first reflect that a 
diagnosis of pes planus, bilateral, second degree was made on 
examination during service for purposes of officer candidate 
school graduate.  A statement from the veteran's commanding 
officer during service was offered to show that, in early 
1941, the veteran had trouble with his feet and had to have 
special shoes made by the Army.  He had to wear civilian 
shoes until he could get the special shoes.

In January 1951, the veteran filed a claim for service 
connection for a foot condition, manifested by pain, 
soreness, and burning.  A January 1951 statement from an 
employer indicated that the veteran had difficulty in getting 
around on his feet for the period he was employed, from 
January 1946 to August 1947.  Another employer indicated that 
the veteran had been employed since September 1947 and 
complained that his feet bothered him.  

Received in January 1951 was a December 1950 statement from 
Randolph A. London, M.D., in which it was indicated that the 
veteran had been treated since 1948 and had complained of 
severe tiredness and a feeling of "dead weight" in both legs 
and moderate pain in the area above the left knee.

On a VA examination in April 1951, it was noted that the 
veteran had mild outbowing of both heels with bowing tendo 
Achilles.  The internal malleolus was more prominent than the 
external.  There was flattening of the bilateral arches. 
There was no pain on manipulation.  There were no 
callosities.  The diagnoses included bilateral weak foot, 
symptomatic.

Statements of servicemen who served in the military with the 
veteran are dated June 1951.  It was indicated that in 
service, the veteran often complained that his legs and feet 
hurt him, and he would take off his shoes to massage his 
feet.  After hiking a few miles, the veteran would walk as if 
in pain.  It was further noted by a supply sergeant that he 
noticed that the veteran had a foot problem by the way the 
veteran walked.  He could not get shoes to fit the veteran 
properly.

By rating action of June 1951, service connection for 
bilateral weak feet was granted, and a 10 percent evaluation 
was assigned.  The rating action made mention of the 
diagnosis of pes planus, second degree in service.

On a VA examination in April 1956, the veteran complained 
that his feet would be heavy when he would get out of bed and 
he had cramps in the back of his thighs during the night.  On 
examination, there was mild genu varus of one and one-half 
spread with the feet together.  The arches of the feet were 
slightly lowered.  There was no callus.  On manipulation, 
there was no pain.  The feet felt cold and pulsation of the 
dorsalis was not palpated.  Oscillometer tests were poor in 
the feet.  On the exercise test, feet hop to the ball of the 
foot was good.  The x-ray for pes planus showed that no 
significant pathologic change was demonstrated in the bone or 
joint structures.  The diagnoses included weak feet.

In January 1994, the veteran filed a claim for an increased 
evaluation for service connected weak feet.

VA treatment records from November 1993 to January 1994 show 
that the veteran was seen with a callus on the foot.  In 
December 1993, the veteran was seen with complaints of pain 
of both feet for almost two years.  On examination, there 
were no calluses or severe tenderness in either foot.  There 
was slight flattening of the arches.  The diagnostic 
impressions included pain in both feet of unknown etiology.  
He was referred to the podiatry clinic.

A podiatry record from January 1994 shows the veteran was 
seen with complaints of pain in the right arch for a couple 
of weeks.  The veteran's past medical history included 
diabetes and possible peripheral vascular disease.  The 
veteran felt the pain at night when he was in bed, when the 
bottom of the foot would tighten up and he would get severe 
pain in the arch area.  He stated that he had to stop and 
rest after walking roughly a half a mile.  He did not feel 
any cramping, just fatigue.  On examination, the Doppler 
reading was severely decreased in the right foot and 
decreased in the left foot.  There was pain upon palpation of 
plantar fascia of the right foot and there was minimal pain 
of the plantar medical tubercle of the right foot.  There was 
tightness noted of the plantar fascia upon dorsiflexion of 
the hallux on the right.  There was no pain upon range of 
motion of the right foot.  The assessments included rule out 
plantar fasciitis and peripheral vascular disease.

A podiatry record from later in January 1994 shows that the 
veteran noted that the medial arch pad on right foot had 
helped.  On examination, the feet were high arched 
bilaterally.  The arches were painful bilaterally, with the 
right greater than the left.  The assessment included pes 
cavus bilaterally and plantar fasciitis.

On a VA neurological examination in April 1994, the veteran 
was able to ambulate on toes, heels, and heel to toes with 
slight difficulty.  There was no weakness of plantar flexion, 
extension, inversion, or eversion of both feet.  Sensory 
status and coordination were within normal limits.  There 
were bilaterally decreased knee and ankle jerks and deep 
tendon reflexes were rated 1+.  There were no pathological 
reflexes.  The diagnoses included history of weak feet, 
negative examination.

On a VA examination of the feet in April 1994, the veteran's 
history was that while serving in the military, he began to 
have foot pain because he did not have a proper military 
boot.  He wore civilian shoes for the first three months he 
was in the military.  At that time, he had severe foot pain.  
However, he did not see a doctor, nor did he have light duty.  
Currently, he complained of weakness of the right foot 
greater than the left foot, and pain in the arches of the 
feet.  He used no cane and was able to do all the activities 
of daily living.  His gait, toe walk, and heel walk were 
normal.  He was unable to squat.  The lower extremities had 
no edema, cyanosis, or clubbing.  There was decreased 
sensation in the left lower leg.  The bilateral motor 
functions were intact normally.  The foot examination 
revealed that the right foot had decreased dorsalis pedis.  
The left foot had normal pulse.  Both feet were cool to the 
touch and had normal arches bilaterally.  They were nontender 
to palpation, and there was full range of motion in both 
feet.  The x-rays showed no bone or joint pathology.  The 
diagnoses included history of chronic feet pain secondary to 
wearing the wrong size of shoes during the military and 
history of right hemispheric stroke.

By rating action of July 1994, the 10 percent evaluation of 
the veteran's service-connected disability was continued.  
The current appeal to the Board arises from this action.

A VA outpatient record, dated April 1994 shows that the 
veteran was seen with complaints of occasional cramping on 
the dorsal aspect of both feet.  The cramping had occurred 
since the veteran received arch supports, approximately five 
months ago.  The cramping occurred during the night while the 
veteran was asleep.  On examination, pain and tenderness were 
unable to be elicited from the dorsal aspect of both feet.  
There was no pain in the bilateral arch areas upon palpation.  
The assessment included plantar fasciitis, bilateral.

On a VA examination in July 1996, the veteran noted pain in 
both feet at that time. His main complaints currently were 
fatigue and weakness in both lower extremities, which had 
gotten worse in the last ten years.  The veteran ambulated 
without any assistive devices.  He walked every day for about 
two miles without any calf claudication.  He stopped at every 
half mile to rest.  On examination, the veteran walked 
without any assistive devices.  Both legs were cool to touch.  
There was no swelling noted.  Bilateral dorsalis pedis and 
posterior tibial pulsations were feeble. There were no 
ulcerations noted.  There were no chronic venous stasis 
changes noted.  Muscle strength in both lower extremities was 
rated about 4/5 bilaterally. Both calves appeared to be of 
the same size.  The veteran was noted to have significant 
difficulty getting up from a sitting position.  Both feet 
were nontender to palpation.  Normal arches were noted 
bilaterally.  Range of motion was intact in both feet.  The 
diagnoses included bilateral weak feet by history and no 
vascular disability attributable to service.

On a VA examination of the feet in July 1996, the veteran 
stated that during service he felt weak in the legs.  The 
weakness continued and became worse about twelve years ago.  
The feeling was like his legs were dead and had a feeling of 
heaviness. There were no specific problems with the hips, 
knees, or ankles, nor was there a specific problem with the 
feet per se.  The veteran did not have a history consistent 
with claudication.  The examination of the ankles revealed to 
10 degrees of dorsal extension and to about 40 degrees of 
plantar flexion.  Inversion and eversion were normal.  Drawer 
sign was negative.  Muscle strength in the lower extremities 
was 5/5 and there were no areas of anesthesia in the lower 
extremities.  The veteran had 1+ reflexes with augmentation 
at the patellar and the Achilles region.  The diagnoses 
included normal clinical examination of the lower extremities 
with a complaint of heaviness.

On a VA vascular evaluation in October 1996, the veteran 
stated that he did not have rest pain or claudication.  He 
walked two to three miles daily and exercised daily.  The 
assessment included that the veteran had extremely mild 
peripheral vascular disease of the right leg.  He did not 
claudicate and did not have rest pain. His leg complaints 
were definitely not due to vascular insufficiency.

By rating action of November 1996, service connection for a 
bilateral vascular disorder was denied.

In a statement in May 1997, the veteran reported that he was 
treated at the East Orange, New Jersey VA Medical Center 
emergency room in mid-year 1992 and the doctor told him that 
he was flat footed and he thought a note of this had been 
made.  He had been fitted with arch supports in 1995 at the 
VA but he did not use them as they were too heavy and instead 
used over the counter supports.  He had not mentioned his 
problem to his treating physician at the VA as it was felt 
nothing could be done for him.

On a VA examination in February 1998, the veteran reported 
that he felt weakness in his legs and feet.  He stated that 
he could walk several miles, however, in the last week or so, 
he had to rest after 200 yards, secondary to the heaviness in 
both feet. On examination, muscle strength in dorsiflexion 
and plantar flexion were both 5/5. The veteran was able to 
hyperextend both great toes with resistance, bilaterally 5/5. 
Achilles reflex was unable to be elicited; however downward 
going toes were noted.  There was decreased sensation to 
temperature and pinprick stimuli to both feet.  The right 
foot revealed no palpable dorsalis pedis or posterior 
tibialis pulse. The left foot had a weak dorsalis pedis and 
absent posterior tibial pulse.  No tenderness was elicited on 
palpation of the metatarsal and tarsal bones.  The veteran 
was able to toe and heel walk.  The diagnoses included 
peripheral neuropathy of both feet; diabetes mellitus; mild 
peripheral vascular disease of left lower extremity 
(popliteal to tibial distribution); moderate peripheral 
vascular disease of the right lower extremity (popliteal to 
tibial distribution); osteoarthritis of both feet; and 
bilateral hallux valgus deformity of both feet.  The examiner 
found that the veteran suffered from peripheral vascular 
disease most likely contributing to his complaint of weak 
feet.  It was additionally noted that the veteran's ability 
to be gainfully employed would be limited in regards to 
prolonged standing and walking.  

A notation from the East Orange, New Jersey VA Medical Center 
from June 1999 indicates that emergency room records for the 
veteran from March 1992 could not be located.

III.  Analysis

Generally, VA disability evaluations are determined by the 
application of criteria which classify each disability level 
on the basis of the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In the June 2000 
BVA decision, the Board found that the veteran was 
appropriately rated under the schedular criteria pursuant to 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.

In that decision, the Board noted that under Diagnostic Code 
(DC) 5277, a weak foot disability is defined as "a 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness," and that it is the 
underlying condition that is rated.  38 C.F.R. § 4.71a.  
However, the Board also found, as a matter of fact, that the 
veteran's underlying condition for which he was service-
connected was pes planus.  The Board also noted that the 
veteran had many additional diagnoses affecting his feet 
which were not service-connected, and pointed out that while 
peripheral vascular disease had recently been diagnosed, 
entitlement to service connection for that disability was 
denied by the RO, and there was no appeal.  38 C.F.R. 
§ 20.200.  Thus, an increased schedular evaluation was denied 
under DC 5276 (pes planus or flatfoot) and DC 5277 (weak 
feet).  

The claim for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b), however, was remanded for additional 
consideration, and for the veteran to be afforded the 
opportunity to submit additional evidence concerning this 
possible entitlement after being informed of the criteria 
required to establish such a rating.  



In exceptional cases, where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  By "marked," VA means 
problems with maintaining employment that are not 
contemplated by the schedular rating currently assigned.

The veteran was notified of these requirements in letters 
dated June and July 2000, and was also afforded additional 
notice under the VCAA in January and May 2002 letters.  The 
only response received by VA was a note on one of the letters 
that essentially stated that the veteran did not see the 
utility of going through this process again, when he did not 
see a favorable outcome as a possibility, and that:  "The 
Army ruined my feet when they had no shoes for me."  

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  There is 
no evidence of an exceptional disability picture in this 
case.  The Board has reviewed the evidence in its entirety, 
and although the veteran's statements are found to be 
credible, they do not carry probative value as to the medical 
issue of whether an increased extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b) for a bilateral weak 
foot disability.  That is, although the veteran clearly 
believes that all his foot problems are due to him initially 
being issued low quarters that did not fit him, the record 
shows that he has several other diagnoses and foot problems 
that have been determined, by medical doctors, to not be 
related to his service-connected bilateral weak foot 
disability.  There is no evidence that the veteran has had 
any medical training to refute these medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has been examined on many occasions in an effort to determine 
the cause of his complaints.  He has not submitted any 
additional evidence in response to the RO's request.  

Specifically, on VA examination in July 1996, the diagnoses 
included bilateral weak feet by history, and no vascular 
disability attributable to service.  In February 1998, the VA 
examiner found that the veteran suffered from 
peripheral vascular disease most likely contributing to his 
complaint of weak feet.  Thus, the probative medical evidence 
of record shows that at least some, and apparently most, of 
the veteran's bilateral foot complaints are actually 
not due to his service-connected issues with pes planus.  
Consequently, since his symptoms are primarily due to other 
unrelated conditions that are not service connected, those 
nonservice-connected conditions cannot, in turn, be used to 
establish his entitlement to extra-schedular consideration.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board also finds that the record, when considered in its 
entirety, does not show frequent periods of hospitalization 
due to the service-connected bilateral weak foot disability, 
or that there has been marked interference with employment 
due to this condition.  And as alluded to earlier, by 
"marked," the regulation has been interpreted to mean 
impairment of employment that is well above and beyond the 
level already contemplated by the rating currently assigned.  
So the circumstances of this case do not rise to this 
extraordinary degree since nearly, if not all, of the 
veteran's treatment has been on an outpatient basis-as 
opposed to an inpatient basis, and his current 10 percent 
rating presumes he will, at times, have some decrease in his 
work performance as a result of the weakness in his feet, 
etc.

Although it was noted that the veteran could not stand or 
walk for prolonged periods of time, and could not squat, it 
was also found that his gait, toe walk, and heel walk were 
normal.  He used no cane and was able to do all the 
activities of daily living.  Pain was unable to be elicited 
during examination, and the feet were nontender, there was 
normal motion, and the arches were also normal.  One examiner 
noted that there was not a specific problem with the feet, 
per se.  Consequently, there is no basis for referring this 
case to the Director of Compensation and Pension Service for 
special consideration of an 
extra-schedular rating. See Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board determines that the RO was correct in finding 
that this disability picture is not consistent with referral 
for an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b).  


ORDER

Entitlement to an extraschedular evaluation for the service-
connected bilateral weak foot disability is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

